                     IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                             CHARLOTTE DIVISION
                    CIVIL ACTION NO. 3:19-CV-00542-MOC-DSC


 REMI HOLDINGS LLC,                              )
                                                 )
                   Plaintiff,                    )
                                                 )
 v.                                              )
                                                 )       MEMORANDUM AND ORDER
 WILLIAM THOMAS NEATHAMER III,                   )
 BRIAN GIBBS, MELISSA HUGHES,                    )
 AND THOMAS AND ASSOCIATES                       )
 LLC,                                            )
                                                 )
                 Defendants.                     )



       THIS MATTER is before the Court on “Remi Holdings LLC and Daniel Schuster’s

Motion to Compel the Deposition of Brian Gibbs” (document # 41) filed November 13, 2020 and

the parties associated briefs and exhibits. See documents ## 42-44. This Motion has been referred

to the undersigned Magistrate Judge pursuant to 28 U.S.C. §636(b)(1) and is now ripe for the

Court’s consideration.


       Plaintiff and Counter-Defendant Remi Holdings LLC and Counter-Defendant Daniel

Schuster seek an order compelling the deposition of Defendant Brian Gibbs. For the reasons stated

in the Motion and reply brief, the Court will grant the Motion.


       THEREFORE IT IS ORDERED that:

       1. “Remi Holdings LLC and Daniel Schuster’s Motion to Compel the Deposition of Brian

Gibbs” (document # 41) is GRANTED. Defendant Brian Gibbs shall appear for his deposition




      Case 3:19-cv-00542-MOC-DSC Document 47 Filed 01/07/21 Page 1 of 2
within thirty days of this Order at a date and time mutually agreeable to the parties. If the parties

are unable to agree, the deposition shall take place at the date and time noticed by Plaintiff.

       2. The parties will bear their own expenses at this time.

       3. The Clerk is directed to send copies of this Order to counsel of record and to the

Honorable Max O. Cogburn, Jr.

       SO ORDERED.

                                           Signed: January 7, 2021




      Case 3:19-cv-00542-MOC-DSC Document 47 Filed 01/07/21 Page 2 of 2
